—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered on December 11, 1989, convicting him, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to an indeterminate term of imprisonment of 7 to 14 years, unanimously affirmed.
Defendant was arrested during a "buy and bust” operation. During the trial one of the jurors became ill and was replaced by an alternate. The Judge personally talked with the juror and discerned that her illness would prevent her being available for several days. The reasons were placed on the record. (People v Page, 72 NY2d 69.) For these reasons, the replacement of the juror with an alternate did not violate any of the defendant’s rights. Concur—Sullivan, J. P., Rosenberger, Kupferman, Smith and Rubin, JJ.